Order entered July 16, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00089-CR

                             JAY SANDON COOPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-2-1391

                                            ORDER
       The Court REINSTATES this appeal.

       On June 25, 2014, we ordered the trial court to make findings regarding counsel’s and

appellant’s status on this appeal.    We ADOPT the findings that: (1) Mr. Rick Dunn was

appointed to represent appellant through trial; (2) Mr. Dunn filed a motion to withdraw on

January 27, 2014 and the trial court granted the motion on February 17, 2014; (3) appellant has

not applied for court-appointed counsel on appeal; (4) appellant stated he wanted to represent

himself on appeal; (5) appellant was advised of his right to apply for appellate counsel, but

appellant declined to do so; (6) the trial court admonished appellant regarding the dangers and

disadvantages of self-representation; and (7) after receiving the court’s admonition, appellant

reaffirmed his desire to represent himself on appeal.
         Moreover, we ADOPT the finding from the trial court’s July 3, 2014 order that appellant

has not been denied permission to access the clerk’s record in the manner that all other persons

are permitted access, and that the manner of access available to appellant is sufficient.

         We ORDER the Clerk of the Court to remove Mr. Rick Dunn as appellate counsel and

show appellant is proceeding pro se. We ORDER the Clerk of the Court to send a copy of this

order to appellant by electronic transmission to the email address on file.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                      /s/     DAVID EVANS
                                                              JUSTICE